UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

TROY D. WADE CIVIL ACTION

VERSUS

JOSEPH LAMARTINIERE, ET AL. NO. 18-00828-BAJ-EWD
RULING

This matter comes before the Court in connection with the Court’s Order dated
April 1, 2019 denying the Plaintiff authorization to proceed in forma pauperis in this
case and directing him to pay, within twenty-one days, the full amount of the Court’s
filing fee. (Doc. 9).

Pursuant to the “three strikes” provision of 28 U.S.C. § 1915(g), the Court
determined that the Plaintiff was not authorized to proceed in forma pauperis herein,
denied the Plaintiffs Motion to Proceed In Forma Pauperis, and ordered him to pay,
within twenty-one days, the full amount of the Court’s filing fee. (Doc. 9). The Plaintiff
was placed on notice that a failure to comply with the Court’s Order “shall result in
the dismissal of the Plaintiffs action without further notice from the Court.” (Id.)

In accordance with 28 U.S.C. § 1915, a prisoner filing a civil action or appeal
in federal court may be granted tn forma pauperis status but is, nonetheless, required
to pay the full amount of the Court’s filing fee over time in incremental installments.
However, such incremental payments are not allowed and pauper status shall be

denied where the prisoner has filed, on at least three prior occasions while
incarcerated, actions or appeals that have been dismissed as legally baseless.
Specifically,

In no event shall a prisoner bring a civil action or appeal a judgment in

a civil action or proceeding under this section if the prisoner has, on

three or more prior occasions, while incarcerated or detained in any

facility, brought an action or appeal in a court of the United States that

was dismissed on the grounds that it is frivolous, malicious, or fails to

state a claim upon which relief may be granted, unless the prisoner is

under imminent danger of serious physical injury. 28 U.S.C. § 1915(g).

In the instant case, the Plaintiff has, on three or more prior occasions while
incarcerated, brought actions or appeals in the federal courts that have been
dismissed as frivolous or for failure to state a claim upon which relief may be
granted.!

Accordingly, pursuant to 28 U.S.C. § 1915(g), the Court denied the Plaintiff's
motion to proceed in forma pauperis and directed him to pay the full amount of the

Court's filing fee within twenty-one days. A review of the record by the Court reflects

that Plaintiff has failed to pay the filing fee as ordered.

 

1 Cases or appeals filed by Plaintiff while incarcerated that have been dismissed by the federal courts
as frivolous or for failure to state a claim include, but are not limited to, Troy D. Wade v. Burl Cain, et
al., Civil Action No. 10-0575-FJP-SCR (M.D. La.}, Troy D. Wade u. Bonnie Jackson, et al., Civil Action
No. 14-0542-JWD-RLB (M.D. La.), and Troy D. Wade v. Darrel Vannoy, et al., Civil Action No. 16-0360-
JWD-RLB (M.D. La.
Accordingly,
IT IS ORDERED that the above-captioned proceeding be DISMISSED
WITHOUT PREJUDICE for Plaintiffs failure to pay the Court’s filing fee.

Judgment shall be entered accordingly.

ad

Baton Rouge, Louisiana, this day of July, 2019.

pas R *
JUDGE BRIAK A, JACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
